DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s elections without traverse of Group I, claims 1-19 and 22-30 and of the species of SEQ ID NO: 17 for the progranulin variant, SEQ ID NO: 98 for the first Fc and SEQ ID NO: 130 for the second Fc, in the reply filed on 02 August 2022, are acknowledged.
Claims 11-14, 20-21, 24 and 27-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 August 2022.
Claims 1-10, 15-19, 22-23 and 25-26 are under examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/11/2022, 04/15/2022, 05/02/2022 and 08/02/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 23, 25 and 26 recite the broad recitation “comprising”, and the claims also recite “consisting of”, which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-10, 15-19 and 22 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10, 15-19 and 22 of copending Application No. 17/698,456 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23, 25 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 25 and 26 of copending Application No. 17/698,456 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference in scope is that the claims of this application recite both transitional phrases “comprising” and “consisting of” in the same claim, while the claims of the ‘456 application only recite “comprising”.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4, 8, 9, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 24 of copending Application No. 17/159,038, and further in view of Peppel et al. (A tumor necrosis factor (TNF) receptor-IgG heavy chain chimeric protein as a bivalent antagonist of TNF activity. J Exp Med. 1991 Dec 1;174(6):1483-9).
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘038 claims comprise the same progranulin variant specifically recited by claims 1, 8 and 9 of this application. Claim 24 of the ‘038 application teaches a pharmaceutical composition comprising the progranulin variant, as in claims 15 and 16 of this application. The ‘038 claims fail to teach a fusion protein comprising the additional components of Fc polypeptides. 
Peppel et al. teach fusion proteins comprising a soluble portion of a TNF-α receptor linked to an IgG1 Fc domain. See p.1483, paragraph 3 – p.1484, paragraph 4. Peppel teaches that the fusion protein is a dimer, wherein a second Fc polypeptide forms an Fc polypeptide dimer with the first Fc polypeptide. See abstract and Figure 1 on p.1485.  Peppel teaches that the fusion protein is an effective inhibitor of the ligand-receptor interaction. See, e.g., abstract).  Peppel does not teach a fusion protein comprising progranulin variants.  
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to make and use the claimed invention from the teachings of the ‘038 claims and Peppel et al. The artisan would have been motivated to do so because Peppel teaches the desirability (e.g. increased stability and ease of purification) of engineering a chimeric protein which is covalently linked to IgG1 Fc domains. See p.1483. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of the ‘138 claims and Peppel.
This is a provisional nonstatutory double patenting rejection.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 24 of copending Application No. 17/159,038, in view of Peppel et al. as applied to claims 1, 4, 8, 9, 15 and 16 above, and further in view of Fudan University (CN 105 273 087A) .
The ‘038 claims and Peppel teach as set forth above but fail to teach the linkers of claim 3. 
Fudan University teaches a NGF-Fc IgG4 fusion protein, in which the IgG4 Fc polypeptide is fused through a G4S linker to NGF. See, e.g., pp. 3-4 and 8-9 of the translation and Fig. 1.  Pharmaceutical compositions are disclosed in Example 5 on page 8, in which buffers comprising water are well known pharmaceutical excipients used in standard injections. Fudan University fails to teach a fusion protein comprising progranulin variants. 
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to make and use the claimed invention from the teachings of the ‘038 claims, Peppel et al. and further in view of Fudan University. The artisan would have been motivated to do so because Fudan teaches the desirability (e.g. increased stability and ease of purification) of engineering a chimeric protein which is covalently linked to IgG4 Fc domains using a linker of claim 3. See p.2, final paragraph of the translation. The artisan would have had a reasonable expectation of success based on the cumulative disclosures of the ‘138 claims, Peppel and Fudan University.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zheng et al. 2011 (IDS, 04/11/2022, Cite No. 92) teach that the deletion of the last three residues of progranulin (QLL) abolishes progranulin binding to sortilin supporting a critical role of these residues in mediating progranulin-sortilin interaction. See p.2, col.2. Zheng teaches that by deleting the last 3 residues of progranulin, higher levels of progranulin in the brain could be possibly achieved by bypassing sortilin mediated regulation of progranulin trafficking and lysosomal degradation. The authors caution, however, that it is still not clear whether the progranulin-sortilin interaction also plays a role in progranulin signaling and that future studies are required to determine whether sortilin mediates the reported effects of progranulin on neuronal survival and inflammation. See p.5, col.2.
UniProtKB-H3AMW7 (IDS, 04/11/2022, Cite No. 94) teaches a L. chalumnae progranulin variant that is 36.3% identical to SEQ ID NO: 2 but that ends in PIL. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
27 August 2022